DETAILED ACTION
	For this action, Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites within the preamble “[t]he system of claim 7”; however, the remaining claims recite within the preamble “[t]he sustainability resource management system”.  Claim 8 is considered indefinite, as the discrepancy in the claim language makes the claim unclear whether the system of Claim 8 is the same as the sustainability resource management systems recited in the other claims or not.  Claim 9 is rejected for the limitation “provide a predicted status if the displayed actions are taken”; however, this limitation is considered indefinite because the claim language is unclear what may occur if said displayed actions are not taken.  Applicant is urged to address these issues in the 
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Each of Claims 7-21 are dependent on Claim 15, wherein Claim 15 is related to a system; however, Claims 7-21 recite a method.  Claims 17-21 are considered indefinite because the claim language is unclear whether said claims should be dependent on Claim 15 or Claim 16, which recites a method.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume the claims are dependent on Claim 16.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512).
Regarding instant Claim 1, Astle discloses a sustainability resource management system (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; monitoring device 12 for fluid treatment device, which monitors flow of water, a sustainable resource, and measures filter capacity based on monitored qualities of said water), comprising: a sustainability status unit configured to generate a virtual display including one or more instances of a predicted sustainability status associated with utilization of at least one resource (Figures 1-4;  Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; monitoring device 12 is connected to sensors such as pressure transducer 32 and flow meter 34 that monitor water consumption and status of filter; also detects whether proper cartridge is applied to the system; such information may be used to produce information for display via the monitoring unit 12); and an enticement unit configured to activate one or more apprisals associated with the resource utilization (Figures 1-4;  Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; monitoring unit 12 further provides means to display life expectancy of a filter cartridge based on amount of water that has been treated via said cartridge; also may display coupons, cartridge information, sales and other information).  
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Astle further discloses comprising: a resource curation unit configured to reduce consumption of one or more resources (Figure 1; Figure 16; Paragraph [0071]; electronically controlled valve member 425 may prevent flow of fluid through the cartridge when necessary).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Astle further discloses wherein the enticement unit includes: a plaudit unit configured to generate one or more bounties based on positive apprisal from the enticement unit (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; discounts/coupons and cartridge information may be provided by company through the display when a proper cartridge is placed within the system).  
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Astle further discloses wherein the enticement unit includes: an ecological unit configured to accumulate kudos when the sustainability unit detects behavior reducing the utilization of the at least one resource (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; less water being consumed/used would produce a greater displayed filter life at a given time of operation).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Astle further discloses wherein the sustainability status unit is further configured to illuminate a lighted display based at least in part on a current status of the utilization of at least one resource (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; indicator lamps/diodes 40b may be provided along with information relating to the life expectancy of the filter cartridge).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Astle further discloses wherein the sustainability status unit 
	Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  Astle further discloses wherein the sustainability status unit further includes: a light source proximate the water collection device, the light source in communication with the processor, wherein the processor is configured to illuminate the light source a specific color based at least in part on the predicted sustainability status (Paragraph [0058]; green lamp/diode 40a and red lamp/diode 40b).  
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Astle further discloses wherein the light source has a first color for a first predicted sustainability status and a second color for a second predicted sustainability status and a second color a second predicted sustainability status (Paragraph [0058]; green 40a for cartridge within operating status; red 40b for cartridge that has exceeded a set point or operating limit).  
	Regarding instant Claim 9, Claim 6, upon which Claim 9 is dependent, has been rejected above.  Astle further discloses wherein the processor is further configured to: generate a current status associated with the utilization of at least one resource (Figure 3; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; flow sensor 34 and 
	Regarding instant Claim 10, Astle discloses a sustainability resource management system (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; monitoring device 12 for fluid treatment device, which monitors flow of water, a sustainable resource, and measures filter capacity based on monitored qualities of said water), comprising: a sustainability status unit configured to generate a virtual display including one or more instances of a predicted sustainability status associated with utilization of at least one resource and illuminate a lighted display based at least in part on a current status of the utilization of at least one resource (Figures 1-4;  Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; monitoring device 12 is connected to sensors such as pressure transducer 32 and flow meter 34 that monitor water consumption and status of filter; also detects whether proper cartridge is applied to the system; such information may be used to produce information for display via the 
	Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  Astle further discloses wherein the resource curation unit further includes: at least one filter system configured to cleanse water to reduce the consumption of at least one resource within the system (Figure 1; Figure 16; Paragraph [0050]; Paragraph [0071]; cartridge maybe a filter cartridge with electronically controlled valve member 425; device reduces consumption of unfiltered water). 
	Regarding instant Claim 12, Claim 11, upon which Claim 10 is dependent, has been rejected above.  Astle further discloses wherein the resource curation unit further includes: at least one diversion system configured to divert water from a water collection device to the at least one filter system (Figure 1; Paragraph [0005]; Paragraph [0053]; connector head 16 diverts fluid downstream appliance to cartridge 14).
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  Astle further discloses wherein the enticement unit includes: a 
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  Astle further discloses wherein the enticement unit includes: an ecological unit configured to accumulate kudos when the sustainability unit detects behavior reducing the utilization of the at least one resource (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; less water being consumed/used would produce a greater displayed filter life at a given time of operation).  
	Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  Astle further discloses wherein the sustainability status unit further includes: at least one sensor configured to sense one or more characteristics of water proximate a water collection unit (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; pressure transducer 32 and flow meter 34), and a processor in communication with the sensor for processing signals from the sensor and predicting a sustainability status of at least one resource associated with the use of the water (Figure 1; Paragraph [0056]; microprocessor 36).
	Regarding instant Claim 16, Astle discloses a method of managing at least one resource (Abstract; Figure 1; Paragraph [0005]; Paragraph [0016]; Paragraph [0053]; 
	Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Astle further recites generating one or more bounties based on positive appraisal associated with the predicted sustainability status (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; discounts/coupons and cartridge information may be provided by company through the display when a proper cartridge is placed within the system).
	Regarding instant Claim 18, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Astle further discloses illuminating a lighted display based at least 
	Regarding instant Claim 19, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Astle further discloses detecting behavior reducing the utilization of the at least one resource; accumulating kudos when behavior reducing the utilization of the at least one resource is detected (Figures 1-4; Paragraph [0053]; Paragraph [0055]; Paragraph [0056]; Paragraph [0057]; Paragraph [0058]; Paragraph [0068]; less water being consumed/used would produce a greater displayed filter life at a given time of operation).
	Regarding instant Claim 20, Claim 16, upon which Claim 20 is dependent, has been rejected above.  Astle further discloses including: tracking at least one of water and energy usage (Figure 1; Paragraphs [0055]-Paragraph [0058]; flow sensor 54); determining a change in at least one of water and energy usage (Figures 1-4; Paragraph [0056]; Paragraph [0063]; pressure drop across cartridge is monitored); and forecasting a predicted sustainability status based at least in part on the determining (Paragraph [0062]; Paragraph [0063]; determination of predicted filter life is performed based on sensor readings).
	Regarding instant Claim 21, Claim 19, upon which Claim 21 is dependent, has been rejected above.  Astle further discloses including: providing steps to the user to reduce the usage of at least one of water and energy (Figures 1-4; Paragraphs [0057]-[0058]; Paragraphs [0061]-[0063]; monitoring device 12 provides alert or display that water is unfiltered; urges replacement of cartridge); determining the change in at least one of water and energy usage as a result of the provided steps (Paragraphs [0050]-[0058]; Paragraphs [0061]-[0063]; monitoring device 12 detects replacement of cartridge); providing kudos to the user for following the provided steps to reduce at least one of water and energy usage (Figures 1-4; Paragraphs [0050]-[0058]; Paragraphs [0061]-[0063]; display would show new filter life expectancy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/08/2021